COBB, Chief Judge.
The petitioner, Don Mowery, Inc., seeks certiorari review of a circuit court’s refusal to consider, on appeal from county *924court, an award of attorney fees under section 57.105, Florida Statutes (1983), on the basis that, as a matter of law, such an award by a trial court cannot be appealed. This erroneous determination constitutes a departure from essential requirements of law, and such is conceded by the respondents. See Whitten v. Progressive Cas. Ins. Co., 410 So.2d 501 (Fla.1982); Allen v. Estate of Dutton, 384 So.2d 171 (Fla. 5th DCA), review denied, 392 So.2d 1373 (Fla.1980).
We have reviewed the record of the county court proceedings, however, and conclude that its fee award should be sustained. Therefore, no prejudice resulted to petitioner from the circuit court’s error. See Clermont Marine Sales, Inc. v. Harmon, 347 So.2d 839 (Fla. 2d DCA 1977). Accordingly, in the exercise of our discretion, we deny the petition for writ of certio-rari. See Combs v. State, 436 So.2d 93 (Fla.1983).
PETITION DENIED.
DAUKSCH and SHARP, JJ., concur.